Citation Nr: 0614170	
Decision Date: 05/15/06    Archive Date: 05/25/06	

DOCKET NO.  04-41 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on personal assault.




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1989 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Los Angeles, California, that denied entitlement to the 
benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
should further action be required.  


REMAND

Review of the record shows that the appellant has not been 
provided with specific notice of certain provisions that 
apply to cases involving PTSD based on allegations of 
personal or sexual assault.  See 38 C.F.R. § 3.304 (f) (3) 
(2005).  (If the PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressful incident).

With regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272, (1999) (citing 
VA Adjudication Procedure Manual M21-1), Part III, paragraph 
5.14 (c).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than the claimant's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that, in information provided by the veteran, 
she has given names and addresses of her roommate in the 
military, her mother, and others who were made aware of the 
incident in question when she was reportedly attacked by 
another soldier.  However, no communications from any of 
those individuals are of record.

Service military and personnel records available substantiate 
the occurrence of an altercation involving the veteran at a 
club on New Year's Eve, December 31, 1989.  The 
contemporaneous records refer to the incident being alcohol 
related.  

Post service medical records varying psychiatric diagnoses, 
including PTSD.  

The Board notes that, under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), assistance provided by 
VA includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); see 
also Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
claimant has not been provided with a comprehensive 
psychiatric examination by VA.  

In view of the foregoing, the Board believes that further 
development is noted and the case is REMANDED for the 
following actions:  

1.  VA should contact the claimant and 
notify her of the opportunity to furnish, 
or to advise VA of any potential source 
or sources of evidence other than her 
service records of behavioral changes 
that might constitute credible supporting 
evidence of her reported inservice 
assault.  38 C.F.R. § 3.304 (f).  VA 
should also take all necessary actions to 
comply with the VCAA notice obligations 
in accordance with 38 U.S.C.A. §§ 5102, 
5103 and 5103A, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claimant's 
assistance should be requested in 
obtaining statements from her roommate in 
service and her mother and any other 
individuals who might have knowledge of 
the reported assault by the soldier on 
December 31, 1989.

2.  Thereafter, VA should make 
arrangements with the appropriate VA 
medical facility for the claimant to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder, 
including PTSD, that she might have.  The 
claims folder must be made available to 
the examiner for review.  The clinical 
history and all pertinent psychiatric 
pathology should be noted in the report 
of the examination.  If PTSD is 
diagnosed, the examiner should opine as 
to whether any stressor found to be 
established by the record is sufficient 
to produce a diagnosis of PTSD, and state 
whether there is a link between current 
symptomatology and any inservice stressor 
found to be established by the record.  
The examiner should indicate whether it 
is at least as likely as not that any 
current psychiatric disorder, including 
PTSD, had its onset during the claimant's 
active service.  

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence on 
file.  If the benefit sought is not 
granted, the claimant should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
claimant until she is notified by the RO.  However, she is 
advised that failure to report for any scheduled examination 
may result in denial of her claim.  38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



